ON STATE’S MOTION FOR REHEARING
WOODLEY, Judge.
It is shown by supplemental transcript that the complaint filed in the trial court is regular on its face and states that the affiant “has reason to believe and does believe” that the offense was committed.
Appellant pleaded guilty to the charge, and her punishment is that fixed by law for the offense charged.
There are no bills of exception and nothing is presented for review.
The state’s motion for rehearing is granted, and the order reversing the conviction and dismissing the prosecution is set aside, and the judgment is now affrmed.
Opinion approved by the court.